Citation Nr: 0425210	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sinusitis and 
rhinitis. 

2.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel
INTRODUCTION

The veteran had active service from July 1989 to September 
1989, from January 1990 to May 1990, and from April 1999 to 
June 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  At 
the hearing and on the record, the veteran withdrew the 
appeal of the issue of service connection for a right ring 
finger disability and the issue of a compensable rating for 
hematuria. 

Since the veteran has appealed the initial disability rating 
assigned following the grant of service connection for a 
cervical spine disability, the Board has framed this issue as 
shown on the title page.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

On the claim of service connection for sinusitis and 
rhinitis, the record shows that during service the veteran 
was treated for sinusitis and rhinitis and that he had 
surgery in January 2000 to remove a cyst in the left 
maxillary antrum.  After service, on VA examination in August 
2002, the diagnosis was rebound rhinitis secondary to overuse 
of nasal decongestants.  The surgical and treatment records 
related to the surgery in 2000 have not been associated with 
the veteran's claims file.  In addition, the veteran asserts 
that his sinus condition has persisted since his surgery in 
January 2000.  It is unclear from the record whether the 
current condition is related to service. 
On the claim for increase, the criteria for rating a 
disability of the spine has been revised since the VA 
examination in August 2002 and has not been considered by the 
RO.  

In view of the above, this matter is REMANDED for the 
following action:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A, and 38 C.F.R. § 3.159, notify the 
veteran that: 

a.  If he has evidence to 
substantiate his claims, not already 
of record, that is not in the 
custody of a Federal agency such as 
records of private medical care, he 
should submit the records himself or 
with his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

b.  If he has evidence, not already 
of record, that is in the custody of 
VA or other Federal agency, VA will 
obtain any such records he 
identifies.  

c.  Ask the veteran to provide any 
evidence in his possession, not 
already of record, that pertains to 
his claims.   

2.  Obtain the records since October 2002 
from the Erie, Pennsylvania, VA Medical 
Center. 

3.  Obtain the surgical and treatment 
records related to the surgery done in 
January 2000 at the Watertown Ear, Nose 
and Throat Group, Watertown, New York. 

4.  Schedule the veteran for an ENT 
examination by VA to determine whether 
the veteran has chronic sinusitis or 
chronic rhinitis or any residuals of the 
nasal surgery done in January 2000.  The 
veteran's file must be made available for 
the examiner for review.  The examiner is 
asked to express an opinion on whether 
the surgery in 2000 relieved the symptoms 
of sinusitis and rhinitis and if the 
veteran currently has chronic sinusitis 
or chronic rhinitis, is the current 
condition related either to sinusitis or 
rhinitis in service or the surgery in 
2000.  The examiner is also asked to 
comment on whether the rebound rhinitis 
found on VA examination in 2002 is an 
acute or chronic condition and, if a 
chronic condition, whether it is related 
to sinusitis or rhinitis, if present.

5.  Schedule the veteran for a VA 
examination to determine the degree of 
impairment due to the service-connected 
cervical spine disability.  The claims 
folder must be made available for review 
by the examiner.  The examination should 
include range of motion, expressed in 
degrees, and the degree of functional 
loss due to pain on movement, fatigue, or 
weakness and, if feasible, any functional 
loss should be expressed in additional 
loss of range of motion.  Also, the 
examiner should comment on the duration 
of incapacitating episodes, if any, and 
any related orthopedic or neurologic 
manifestations. 

6.  After the development has been 
completed, adjudicate the claims.  On the 
claim for increase, consider the revised 
rating criteria.  If any benefit sought 
is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



